Title: The American Commissioners to the Committee for Foreign Affairs, 29 July 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Committee for Foreign Affairs


<Passy, July 29, 1778: We received your letters of May 14 and 15. We congratulate you on the general good appearance of our affairs and are happy you are determined to accept no peace terms contrary to our alliance with France. We have not received from Congress the authorization we need to remove articles 11 and 12 from the treaty; the count de Vergennes has expressed complete willingness to agree to the change. We have not yet seen Mr. Beaumarchais but shall attend to the business with him as soon as possible.>
